Dismissed and Opinion filed January 23, 2003








Dismissed and Opinion filed January 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01137-CV
____________
 
GEORGE DOYKAN AND CLAIRE DOYKAN, Appellants
 
V.
 
UNITED POOLS, INC., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 3
Harris
County, Texas
Trial
Court Cause No. 744,440
 

 
M
E M O R A N D U M  O
P I N I O N




This is an appeal from a judgment signed July 17, 2002.  Appellants filed a timely motion for new
trial.  The notice of appeal was due
October 15, 2002.  See Tex. R. App. P. 26.1.  Appellants, however, filed their
notice of appeal on October 16, 2002, a date within 15 days of the due date for
the notice of appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellants did not file a motion to extend
time to file the notice of appeal.  On
December 31, 2002, we ordered appellants to file a proper motion to extend time
to file the notice of appeal on or before January 10, 2003.  See Tex.
R. App. P. 26.3;10.5(b).  Appellants did not file a motion.  We, therefore, dismiss the appeal.  See Tex.
R. App. P. 42.3.
 
PER CURIAM
Opinion filed January 23, 2003.
Panel consists of Justices Yates,
Anderson, and Frost.